AMENDMENT NO. 13

TO MASTER REPURCHASE AGREEMENT

Amendment No. 13 dated as of August 15, 2006 (this “Amendment”), by and between
CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC (the “Buyer”), ENCORE CREDIT
CORP., (“ECC” and a “Seller”), ECC CAPITAL CORPORATION (“ECC Capital” and a
“Seller”), BRAVO CREDIT CORPORATION (“Bravo” and a “Seller”, and together with
ECC, ECC Capital and Bravo, the “Sellers”).

RECITALS

The Buyer, ECC, ECC Capital and Bravo are parties to that certain Master
Repurchase Agreement, dated as of February 18, 2005, as amended by Amendment
No. 1, dated as of July 21, 2005, Amendment No. 2, dated as of August 15, 2005,
Amendment No. 3, dated as of August 19, 2005, Amendment No. 4, dated as of
September 6, 2005, Amendment No. 5, dated as of September 30, 2005, Amendment
No. 6, dated as of November 29, 2005, Amendment No. 7, dated as of January 12,
2006, Amendment No. 8, dated as of April 11, 2006, Amendment No. 9, dated as of
May 1, 2006, Amendment No. 10, dated as of June 28, 2006, Amendment No. 11,
dated as of July 31, 2006 and Amendment No. 12, dated as of August 14, 2006 (the
“Existing Repurchase Agreement”; as amended by this Amendment, the “Repurchase
Agreement”). Capitalized terms used but not otherwise defined herein shall have
the meanings given to them in the Existing Repurchase Agreement.

The Buyer, ECC, ECC Capital and Bravo have agreed, subject to the terms and
conditions of this Amendment, that the Existing Repurchase Agreement be amended
to reflect certain agreed upon revisions to the terms of the Existing Repurchase
Agreement.

Accordingly, the Buyer, ECC, ECC Capital and Bravo hereby agree, in
consideration of the mutual premises and mutual obligations set forth herein,
that the Existing Repurchase Agreement is hereby amended as follows:

SECTION 1. Definitions. Section 2 of the Existing Repurchase Agreement is hereby
amended by:

1.1 adding the following definitions in their proper alphabetical order:

“40/30 Mortgage Loan” means a Mortgage Loan which has an original term to
maturity of not more than thirty years from commencement of amortization, with a
balloon payment in year thirty based upon a forty year amortization schedule.

“50/30 Mortgage Loan” means a Mortgage Loan which has an original term to
maturity of not more than thirty years from commencement of amortization, with a
balloon payment in year thirty based upon a fifty year amortization schedule.

“Forty-Year Mortgage Loan” shall mean a Mortgage Loan which has an original term
to maturity of not more than forty years from commencement of amortization.

1.2 deleting the definitions of “LIBOR”, “Market Value”, “Maximum Aggregate
Purchase Price” and “Termination Date” in their entirety and replacing them with
the following language:

“LIBOR” means for each day, the rate of interest (calculated on a per annum
basis) equal to the one month British Bankers Association Rate as reported on
the display designated as “BBAM” “Page DG8 4a” on Bloomberg (or such other
display as may replace “BBAM” “Page DG8 4a” on Bloomberg) on such date of
determination, and if such rate shall not be so quoted, the rate per annum at
which Buyer is offered Dollar deposits at or about 11:00 a.m., (New York City
time), on such day, by prime banks in the interbank eurodollar market where the
eurodollar and foreign currency exchange operations in respect of its loans are
then being conducted for delivery on such day for a period of one month, and in
an amount comparable to the amount of the Purchase Price of Transactions to be
outstanding on such day.

“Market Value” means, with respect to any Purchased Mortgage Loan as of any date
of determination, the whole-loan servicing released fair market value of such
Purchased Mortgage Loan on such date as determined by Buyer (or an Affiliate
thereof) in its good faith discretion. Without limiting the generality of the
foregoing, each Seller acknowledges that (a) in the event that a Purchased
Mortgage Loan is not subject to a Take-out Commitment, Buyer may deem the Market
Value for such Mortgage Loan to be no greater than par and (b) the Market Value
of a Purchased Mortgage Loan may be reduced (including to zero) by Buyer if:

(i) a breach of a representation, warranty or covenant made by a Seller in this
Agreement with respect to such Purchased Mortgage Loan has occurred and is
continuing and such breach would be reasonably likely to adversely affect the
value of such Purchased Mortgage Loan;

(ii) such Purchased Mortgage Loan (other than a Repurchased Mortgage Loan) is a
Non-Performing Mortgage Loan;

(iii) such Purchased Mortgage Loan has been released from the possession of the
Custodian under the Custodial Agreement (other than to a Take-out Investor
pursuant to a Bailee Letter) for a period in excess of ten (10) calendar days;

(iv) such Purchased Mortgage Loan has been released from the possession of the
Custodian under the Custodial Agreement to a Take-out Investor pursuant to a
Bailee Letter for a period in excess of forty-five (45) calendar days;

(v) such Purchased Mortgage Loan has been subject to a Transaction hereunder for
a period of greater than (a) 120 days for all Mortgage Loans other than Aged
Loans or Repurchased Mortgage Loans and (b) 180 days with respect to each Aged
Loan or Repurchased Mortgage Loan;

(vi) such Purchased Mortgage Loan is a Wet-Ink Mortgage Loan for which the
Mortgage File has not been delivered to the Custodian on or prior to the eighth
Business Day after the related Purchase Date;

(vii) such Purchased Mortgage Loan is no longer acceptable for purchase by Buyer
(or an Affiliate thereof) under any of the flow purchase or conduit programs for
which a Seller then has been approved due to a Requirement of Law relating to
consumer credit laws or otherwise;

(viii) when the Purchase Price for such Purchased Mortgage Loan is added to
other Purchased Mortgage Loans, the aggregate Purchase Price of all Repurchased
Mortgage Loans that are Purchased Mortgage Loans exceeds $15 million;

(ix) when the Purchase Price for such Purchased Mortgage Loan is added to other
Purchased Mortgage Loans, the aggregate Purchase Price of all Aged Loans (other
than Repurchased Mortgage Loans) that are Purchased Mortgage Loans exceeds
$20 million;

(x) when the Purchase Price for such Purchased Mortgage Loan is added to other
Purchased Mortgage Loans, the aggregate Purchase Price of all Second Lien
Mortgage Loans (including HELOCs) that are Purchased Mortgage Loans exceeds
$50 million;

(xi) when the Purchase Price for such Purchased Mortgage Loan is added to other
Purchased Mortgage Loans, the aggregate Purchase Price of all HELOCs that are
Purchased Mortgage Loans exceeds $30 million;

(xii) when the Purchase Price for such Purchased Mortgage Loan is added to other
Purchased Mortgage Loans, the aggregate Purchase Price of all Purchased Mortgage
Loans for which the credit quality is below that of a B Credit Mortgage Loan
exceeds 5% of the Maximum Aggregate Purchase Price;

(xiii) when the Purchase Price for such Purchased Mortgage Loan is added to
other Purchased Mortgage Loans, the aggregate Purchase Price of all Purchased
Mortgage Loans for which the origination date with respect to such Mortgage Loan
is greater than thirty (30) days prior to the related Purchase Date but not
greater than sixty (60) days prior to the related Purchase Date exceeds
$50,000,000;

(xiv) during the first five (5) Business Days and the last five (5) Business
Days of each calendar month, when the Purchase Price for such Purchased Mortgage
Loan is added to other Purchased Mortgage Loans, the aggregate Purchase Price of
all Wet-Ink Mortgage Loans that are Purchased Mortgage Loans exceeds 40% of the
Maximum Aggregate Purchase Price;

(xv) other than during the first five (5) Business Days and the last five (5)
Business Days of each calendar month, when the Purchase Price for such Purchased
Mortgage Loan is added to other Purchased Mortgage Loans, the aggregate Purchase
Price of all Wet-Ink Mortgage Loans that are Purchased Mortgage Loans exceeds
30% of the Maximum Aggregate Purchase Price;

(xvi) when the Purchase Price for such Purchased Mortgage Loan is added to other
Purchased Mortgage Loans, the aggregate Purchase Price of all Purchased Mortgage
Loans for which the related Mortgagor has a FICO score of 600 or less exceeds
45% of the Maximum Aggregate Purchase Price;

(xvii) when the Purchase Price for such Purchased Mortgage Loan is added to
other Purchased Mortgage Loans, the aggregate Purchase Price of all Purchased
Mortgage Loans for which the related Mortgagor has a FICO score of 580 or less
exceeds 15% of the Maximum Aggregate Purchase Price;

(xviii) when the Purchase Price for such Purchased Mortgage Loan is added to
other Purchased Mortgage Loans, the aggregate Purchase Price of all Interest
Only Loans, Forty-Year Mortgage Loans, 40/30 Mortgage Loans and 50/30 Mortgage
Loans, combined, that are Purchased Mortgage Loans exceeds 60% of the Maximum
Aggregate Purchase Price;

(xix) when the Purchase Price for such Purchased Mortgage Loan is added to other
Purchased Mortgage Loans, the aggregate Purchase Price of all 50/30 Mortgage
Loans that are Purchased Mortgage Loans exceeds 30% of the Maximum Aggregate
Purchase Price;

(xx) when the Purchase Price for such Purchased Mortgage Loan is added to other
Purchased Mortgage Loans, the aggregate Purchase Price of all Interest Only
Loans that are Purchased Mortgage Loans exceeds 15% of the Maximum Aggregate
Purchase Price; and

(xxi) such Purchased Mortgage Loan is a Repurchased Mortgage Loan for which the
Mortgaged Property has been foreclosed upon or has been converted to REO
Property.

“Maximum Aggregate Purchase Price” means SIX HUNDRED MILLION DOLLARS
($600,000,000).

“Termination Date” means the earlier of (a) January 31, 2007, and (b) the date
of the occurrence of an Event of Default.

SECTION 2. Schedules. Schedule 1 of the Existing Repurchase Agreement is hereby
amended by deleting subsections (r) and (y) in their entirety and replacing them
with the following:

“(r) Origination; Payment Terms. The Mortgage Loan was originated by or in
conjunction with a mortgagee approved by the Secretary of Housing and Urban
Development pursuant to Sections 203 and 211 of the National Housing Act, a
savings and loan association, a savings bank, a commercial bank, credit union,
insurance company or similar banking institution which is supervised and
examined by a federal or state authority. Other than respect to HELOCs,
principal and/or interest payments on the Mortgage Loan commenced no more than
60 days after funds were disbursed in connection with the Mortgage Loan. With
respect to adjustable rate Mortgage Loans, the Mortgage Interest Rate is
adjusted on each Interest Rate Adjustment Date to equal the Index plus the Gross
Margin (rounded up or down to the nearest .125%), subject to the Mortgage
Interest Rate Cap. Other than with respect to a HELOC, or the Credit Limit, with
respect to a HELOC, the Mortgage Note is payable on the first day of each month
in equal monthly installments of principal and/or interest (subject to a balloon
payment in the case of a 40/30 Mortgage Loan and a 50/30 Mortgage Loan and
subject to an “interest only” period in the case of Interest Only Loans), which
installments of interest (a) with respect to adjustable rate Mortgage Loans are
subject to change on the Interest Rate Adjustment Date due to adjustments to the
Mortgage Interest Rate on each Interest Rate Adjustment Date and (b) with
respect to Interest Only Loans are subject to change on the Interest Only
Adjustment Date due to adjustments to the Mortgage Interest Rate on each
Interest Only Adjustment Date, in both cases with interest calculated and
payable in arrears, sufficient to amortize the Mortgage Loan fully by the stated
maturity date, over an original term of not more than 30 years from commencement
of amortization (except with respect to any 40/30 Mortgage Loan, 50/30 Mortgage
Loan or Forty-Year Mortgage Loans). No 40/30 Mortgage Loan or 50/30 Mortgage
Loan has a balloon payment due prior to the date which is 15 years following the
origination date. The Due Date of the first payment under the Mortgage Note is
no more than 60 days from the date of the Mortgage Note. With respect to HELOCs,
the related Mortgagor may request advances up to the Credit Limit within the
first ten years following the date of origination. Each HELOC will amortize
within 30 years from the date of origination.”

“(y) No Buydown Provisions; No Graduated Payments or Contingent Interests. The
Mortgage Loan does not contain provisions pursuant to which Monthly Payments are
paid or partially paid with funds deposited in any separate account established
by each Seller, the Mortgagor, or anyone on behalf of the Mortgagor, or paid by
any source other than the Mortgagor nor does it contain any other similar
provisions which may constitute a “buydown” provision. The Mortgage Loan is not
a graduated payment mortgage loan (except with respect to 40/30 Mortgage Loans
or 50/30 Mortgage Loans) and the Mortgage Loan does not have a shared
appreciation or other contingent interest feature.”

SECTION 3. Conditions Precedent. This Amendment shall become effective as of the
date hereof, (the “Amendment Effective Date”), subject to the satisfaction of
the following conditions precedent:

2.2 Delivered Documents. On the Amendment Effective Date, the Buyer shall have
received the following documents, each of which shall be satisfactory to the
Buyer in form and substance:

(i) this Amendment, executed and delivered by a duly authorized officer of the
Buyer and Seller; and

(ii) such other documents as the Buyer or counsel to the Buyer may reasonably
request.

SECTION 4. Representations and Warranties. Each Seller hereby represents and
warrants to the Buyer that it is in compliance with all the terms and provisions
set forth in the Existing Repurchase Agreement on its part to be observed or
performed, and that no Event of Default has occurred or is continuing, and
hereby confirms and reaffirms the representations and warranties contained in
Section 13 of the Existing Repurchase Agreement (except to the extent that such
representation or warranty expressly relates to an earlier date).

SECTION 5. Limited Effect. Except as expressly amended and modified by this
Amendment, the Existing Repurchase Agreement shall continue to be, and shall
remain, in full force and effect in accordance with its terms.

SECTION 6. Counterparts. This Amendment may be executed by each of the parties
hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument.

SECTION 7. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO THE
CHOICE OF LAW PROVISIONS THEREOF.

[SIGNATURE PAGE FOLLOWS]

1

IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their authorized representatives thereunto duly authorized as of the day and
year first above written.

Buyer:

CREDIT SUISSE FIRST BOSTON
MORTGAGE CAPITAL LLC,
as Buyer

By: Bruce S. Kaiserman
Name: Bruce S. Kaiserman
Title: Vice President


Sellers:

ENCORE CREDIT CORP.

By: Shahid S. Asghar
Name: Shahid S. Asghar
Title: Executive Vice President

ECC CAPITAL CORPORATION

By: Shahid S. Asghar
Name: Shahid S. Asghar
Title: President and Co-CEO

BRAVO CREDIT CORPORATION

By: Shahid S. Asghar
Name: Shahid S. Asghar
Title: President and Co-CEO


2